Per Curiam.

Subdivision b of section B15-37.0 of the Administrative Code of the City of New York, with respect to the payment of rent after the vesting of title, applies to “ All persons in possession ” and therefore clearly encompasses one in the position of a subtenant. We also find that the provision made for the determination of rent was a proper exercise of authority by the city (Municipal Home Rule Law, § 10, subd. 1, par. a, cl. [6]; General City Law, § 20, subd. 2).
Final judgment in favor of tenant respondent unanimously reversed, with $30 costs to petitioner landlord, and final judgment directed to be entered in favor of petitioner for the amount sought in the petition.
Concur — Schwartzwald, P. J., Rinaldi and Cone, JJ.